Judgment, Supreme Court, New York County, rendered on May 17, 1973, convicting defendant of the crimes of robbery, first and second degrees, grand larceny in the third degree, and possession of a dangerous weapon; and sentencing him to concurrent indeterminate sentences of imprisonment not to exceed seven, seven and four years, respectively, and unconditional discharge, unanimously modified, on the law, to dismiss the grand larceny count, and otherwise affirmed. The dismissed count is a lesser *881included count in the indictment, and conviction of the greater count requires dismissal of the lesser count (see People v Pyles, 44 AD2d 784; CPL 300.40, subd 3, par [b]). Concur — Markewich, J. P., Murphy, Lupiano, Lane and Nunez, JJ.